Citation Nr: 0829633	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 until 
December 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Board previously considered this appeal in March 2006 and 
July 2007.  In March 2006 and July 2007 the Board remanded 
the veteran's claim with specific directives to obtain the 
relevant Supplemental Security Income (SSI) records from the 
Social Security Administration.  These directives were not 
completed, and the claim is again REMANDED.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (Holding that compliance by the 
Board or the RO with remand directives is neither optional 
nor discretionary, and that where the remand directives of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2006 remand, the Board directed that the RO 
should obtain any Social Security Administration (SSA) 
records pertaining to the veteran's disability benefits.  
Significantly, in that remand, the Board indicated that the 
veteran reported he began receiving records around 1999 due 
to a mental health problem.  The RO requested records from 
SSA; however, the April 2007 request for records reflected 
the RO requested records for any disability determinations 
made prior to 1982.  In April 2007 SSA responded that the 
veteran began receiving SSI in April 1999 but indicated there 
were no records for the period prior to 1982.  The RO 
returned the claims file to the Board without searching for 
the April 1999 decision granting SSI benefits.  
Upon review of the record in July 2007 the Board again 
remanded the claim and directed the RO to obtain the records 
concerning the April 1999 SSI decision.  Additionally, in 
February 2007 the veteran explained he never received SSA 
benefits but received SSI benefits.  The veteran requested 
the RO obtain these records which contained relevant records 
of his disabilities, including PTSD.  

The RO again requested records in August 2007.  In a February 
2008 response, SSA noted that it was unable to locate the 
folder.  However, the February 2008 facsimile cover sheet 
from SSA specified that several unsuccessful searches for the 
file had been conducted and further explained that SSA would 
be unable to request the folder until an accession and 
container number were assigned.  No follow request was made 
to determine whether any future requests for the SSI 
records/decision would be futile.  

The VCAA emphasizes the need for VA to obtain records from 
other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002); 38 C.F.R. § 3.159.  VA regulations 
mandate that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them. 38 C.F.R. § 3.159.  

Under the circumstances presented here, VA has not been 
informed that the records do not exist nor does it appear 
that a further search would be futile.  Rather, responses 
from SSA suggest there is a file concerning SSI benefits but 
further information is required in order to retrieve it.  As 
such, the Board is therefore required by law to remand the 
claim for specific compliance by the RO. Stegall, 11 Vet. 
App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the veteran's 
Supplemental Security Income disability 
file from the Social Security 
Administration, including any pertinent 
claim for benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based. Any attempts to obtain records that 
are ultimately unsuccessful, should be 
documented in the claims folder.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  If the RO determines it is unable 
to obtain the SSI records, the veteran 
should be notified of the RO's attempts to 
locate his records as well as any further 
action to be taken.

2.  Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
above-mentioned requested development has 
been completed.  In particular, the RO/AMC 
should review the VA examination to ensure 
that all of the Board's directives and 
inquiries have been addressed.  If not, 
the RO/AMC should implement corrective 
procedures.  Failing such compliance, an 
additional remand would be necessary. See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




